Citation Nr: 1615479	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  06-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

4.  Entitlement to service connection for a vascular disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an increased rating for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Cleveland, Ohio, and an April 2008 rating decision from the Portland, Oregon RO.  Jurisdiction has now been transferred to the RO in Seattle, Washington.

In January 2009, the Board remanded the matters addressed for development.

The Veteran testified before the Board at a November 2008 hearing conducted at the RO.  A transcript of the hearing is of record.  The Veterans Law Judge who conducted the November 2008 hearing is no longer employed at the Board.  The Veteran and representative were informed of that in January 2016 and offered an opportunity for another Board hearing.  38 C.F.R. § 20.717 (2015).  That notification informed the Veteran and representative that if he did not respond, it would be assumed that he did not want an additional hearing.  The Veteran did not respond and the request for hearing is deemed satisfied.


FINDINGS OF FACT

In January 2016, prior to the promulgation of a decision in this appeal, the Veteran indicated he wanted to withdraw the appeal for all issues remaining before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on all issues before the Board have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or authorized representative. 38 C.F.R. § 20.204 (2015).  In January 2016, the Veteran submitted a statement that read "please stop all proceedings regarding my appeal.  I did not mean to challenge a decision.  I am very happy with my rating."   

As a result of the Veteran's withdraw of the all issues on appeal, no allegation of error of fact or law remains before the Board for consideration.  Therefore, the Board finds that the Veteran has withdrawn all issues on appeal.  Therefore, the Board does not have jurisdiction to review an appeal as to these issues, and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Harvey P. Roberts, 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


